DETAILED ACTION
	This Office Action is in response to an Amendment, filed 27 August 2021, wherein Claims 25-46 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Independent Claim 25
Applicant argues the Camarillo reference fails to anticipate at least one [amended] limitation in this claim, the limitation(s) reciting:
“determine a Connection-specific Application Server Instance (CASI) for the application service, wherein the CASI is coupled to the UE by a connection-specific data path established for ongoing connectivity between the UE and the CASI, and wherein the CASI is configured to communicate application signaling to add or remove flows between the UE and the CASI” (Emphasis added by Applicant).
Applicant argues that Camarillo merely teaches about the SGN, an Activate PDP Context Accept message, or the IMS terminal’s connection specific proxy server, but doesn’t tech the newly amended claim language emphasized above.

“[…] This is the P-CSCF that acts as an outbound/inbound SIP proxy server toward the IMS terminal (i.e. all the SIP signaling sent by or destined for the IMS terminal traverses the P-CSCF)”. Further, in Section 5.6 Camarillo describes how the terminal’s P-CSCF must be present for all signaling between the terminal and other entities. Additionally, Figs. 5.19 and 5.20 convey how the P-CSCF is the direct communicant for the IMS terminal in adding sip application sessions. Thus, the Examiner finds that the Camarillo reference anticipates the above-argued limitations and Applicant’s arguments unpersuasive. Detailed rejections may be found below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 31, 37, 38, 42, and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NPL titled “Session Control in the IMS” by Camarillo et al., as cited by Applicant in the IDS filed 28 November 2018.

As to Claim 25, Camarillo discloses a Logical Network Controller (LNC) (Fig. 5.2 – SGSN) operable to communicate with a User Equipment (UE) (Fig. 5.2 – IMS Terminal) on a wireless (Fig. 5.2 and Pages 92-95 describe how the SGSN receives an “Activate PDP Context Request” from the IMS terminal to connect to the IMS network); determine a Connection-specific Application Server Instance (CASI) for the application service, wherein the CASI is coupled to the UE by a connection-specific data path established for ongoing connectivity between the UE and the CASI, and wherein the CASI is configured to communicate application signaling to add or remove flows between the UE and the CASI (Fig. 5.2 and Pages 92-95 describe how the SGSN sends an Activate PDP Context Accept message, which comprises the IPv6 address of the P-CSFC that will serve as the IMS terminal’s connection specific proxy server; Section 5.3 recites: “[…] This is the P-CSCF that acts as an outbound/inbound SIP proxy server toward the IMS terminal (i.e. all the SIP signaling sent by or destined for the IMS terminal traverses the P-CSCF)”; Figs. 5.19 and 5.20 convey how the P-CSCF is the direct communicant for the IMS terminal in adding sip application sessions); and generate a connection response transmission for the UE carrying a connection-specific source IP address corresponding to the UE and a connection-specific destination IP address corresponding to the CASI based on the connection-specific data path (Fig. 5.2 and Pages 92-95 describe how the Activate PDP Context Accept message is returned to the IMS terminal, the message configures the IMS terminal with an IPv6 address and also contains the IPv6 address of the P-CSCF to which to send SIP requests).

Claim 31 contains all the same elements as Claim 25, therefore the same rationale applies equally as well.

	As to Claim 37, Camarillo discloses a User Equipment (UE) (Fig. 5.2 – IMS Terminal) comprising: one or more processors to: generate a connection request transmission for a Logical Network Controller (LNC) requesting a connection with an application service (Fig. 5.2 and Pages 92-95 describe how the SGSN receives an “Activate PDP Context Request” from the IMS terminal to connect to the IMS network); process a connection response transmission from the LNC carrying a connection-specific destination IP address corresponding to a Connection-specific Application Server Instance (CASI) for the application service, wherein the CASI is coupled to the UE by a connection-specific data path established for ongoing connectivity between the UE and the CASI, and wherein the CASI is configured to communicate application signaling to add or remove flows between the UE and the CASI (Fig. 5.2 and Pages 92-95 describe how the SGSN sends an Activate PDP Context Accept message, which comprises the IPv6 address of the P-CSFC that will serve as the IMS terminal’s connection specific proxy server; Section 5.3 recites: “[…] This is the P-CSCF that acts as an outbound/inbound SIP proxy server toward the IMS terminal (i.e. all the SIP signaling sent by or destined for the IMS terminal traverses the P-CSCF)”; Figs. 5.19 and 5.20 convey how the P-CSCF is the direct communicant for the IMS terminal in adding sip application sessions); and generate a connection-specific transmission for the CASI, the connection-specific transmission carrying the connection-specific destination IP address based on the connection-specific data path (Page 96 describes how after the above exchanges the user terminal can send SIP signaling to it’s allocated P-CSCF).

(Fig. 5.2 and Pages 92-95 describe how the Activate PDP Context Accept message is returned to the IMS terminal, the message configures the IMS terminal with an IPv6 address and also contains the IPv6 address of the P-CSCF to which to send SIP requests); and wherein the connection-specific transmission for the CASI carries the connection-specific source IP address (Page 96 describes how after the above exchanges the user terminal can send SIP signaling to its allocated P-CSCF).

	Claims 42-43 contain all the same elements as Claims 37-38, therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL titled “Session Control in the IMS” by Camarillo et al. in view of Vrzic et al. (US 20160353465).


In an analogous art, Vrzic discloses wherein the one or more processors are further to: determine an optimal connection data path for a connection over the wireless network (The Abstract and Paragraph [0127] disclose how an SDN Controller function and traffic engineering function are configured to provide path computations for determining data communication paths to be used between source nodes and destination nodes in the network; The paths are selected and configured to provide adequately high performance (i.e. optimal); See also Paragraphs [0065][0104][0147]); and generate one or more Software-Defined Networking (SDN) connection configuration messages corresponding respectively to one or more Data Gateways (DGWs) on the optimal connection data path (The Abstract and Paragraph [0127] disclose how an SDN Controller function and traffic engineering function are configured to provide path computations for determining data communication paths to be used between source nodes and destination nodes in the network, the forwarding paths are sent to the forwarding switches in the network after the computations; The paths are selected and configured to provide adequately high performance (i.e. optimal); See also Paragraphs [0065][0104][0147]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the application service providing service of Camarillo, 
The suggestion/motivation for doing so would have been to ensure the application service meets QoS standards for the user and application during the session.

As to Claim 28, Camarillo/Vrzic disclose wherein the optimal connection data path is determined based on at least one of a latency requirement and a reliability requirement (Paragraphs [0065][0104][0127] describe how performance, reliability, latency, and other QoS standards are taken into account by the connection managers).
Motivation provided above with respect to Claim 26.

Claims 32 and 34 recite all the same elements as Claims 26 and 28, therefore the same rationale applies equally as well.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL titiled “Session Control in the IMS” by Camarillo et al. in view of Vrzic et al. (US 20160353465), and further in view of the NPL entitle “NFV ISG PoC Proposal - virtual EPC with SDN function in Mobile Backhaul Networks” by ETSI.

explicitly disclose wherein the one or more SDN connection configuration messages configure a non-tunneling data flow through the one or more DGWs.
In an analogous art, ETSI discloses wherein the one or more SDN connection configuration messages configure a non-tunneling data flow through the one or more DGWs (Pages 6-7 describe an SDN configured network backhaul with tunneling completely removed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the network configuration techniques of Camarillo/Vrzic, to include the network configuration techniques of ETSI, specifically the configuring of non-tunneling data flows in the network.
The suggestion/motivation for doing so would be to have better utilization and traffic engineering (ETSI: Pages 6-7).

Claim 33 recites all the same elements as Claim 27, therefore the same rationale applies equally as well.

Claims 29, 30, 35, 36, 39-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over the NPL titled “Session Control in the IMS” by Camarillo et al. in view of Vrzic et al. (US 20160353465), and further in view of Ueno (US 20140019639).

(Vrzic: The Abstract and Paragraph [0127] disclose how an SDN Controller function and traffic engineering function are configured to provide path computations for determining data communication paths to be used between source nodes and destination nodes in the network; The paths are selected and configured to provide adequately high performance (i.e. optimal); See also Paragraphs [0065][0104][0147]); generate one or more Software-Define Network (SDN) flow configuration messages corresponding respectively to one or more Data Gateways (DGWs) on the optimal flow data path (Vrzic: The Abstract and Paragraph [0127] disclose how an SDN Controller function and traffic engineering function are configured to provide path computations for determining data communication paths to be used between source nodes and destination nodes in the network, the forwarding paths are sent to the forwarding switches in the network after the computations; The paths are selected and configured to provide adequately high performance (i.e. optimal); See also Paragraphs [0065][0104][0147]).
Motivation provided above in Claim 26.
Camarillo/Vrzic do not explicitly disclose wherein the one or more processors are further to: process a flow request transmission from the UE requesting a flow with the application service; determine a Flow-specific Application Server Instance (FASI) for the application service; generate a flow response transmission for the UE carrying a flow-specific source IP address corresponding to the UE and a flow-specific destination IP address corresponding to the FASI.
(Paragraphs [0083][0084] describe the controller receiving a request from the UE); determine a Flow-specific Application Server Instance (FASI) for the application service (Paragraphs [0083][0084] describe how the controller selects a server and configures the switches); generate a flow response transmission for the UE carrying a flow-specific source IP address corresponding to the UE and a flow-specific destination IP address corresponding to the FASI (Paragraphs [0083][0084] describe how the Controller returns an ARP reply (the reply would contain the IP addresses of the server and terminal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the application service providing system of Camarillo/Vrzic, to include the server selection techniques of Ueno, specifically selecting a server utilizing a load-balancer.
The suggestion/motivation for doing so would have been to connect the user with a server that is least-loaded in order to provide better service to the user during the session.

As to Claim 30, Camarillo/Vrzic/Ueno disclose wherein the one or more processors are further to: generate a query transmission for a Service Portal Function (SPF) (Ueno: Paragraphs [0058][0059] describe how the load information collecting device utilizes an API to collect load information from a plurality of servers); process a response transmission from the SPF carrying a list of one or more application servers and a list of one or more respectively corresponding performance indicators (Ueno: Paragraphs [0058]-[0060] describe how the load balancing device receives and processes the collective load information from the plurality of servers to determine the best server for a terminal device); and establish as the CASI a best application server of the one or more application servers based upon the one or more respectively corresponding performance indicators (Ueno: Paragraphs [0058][0059] describe how the load balancing device receives and processes the collective load information from the plurality of servers to determine the best server for a terminal device; See also Paragraphs [0083][0084] for more on server selection).
Motivation provided above for Claim 29.

Claims 35, 36, 39-41, and 44-46 contain all the same elements as Claims 25, 29, 30, 37-38, and 42-43. Therefore, the same rationale applies equally as well. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodaypak et al. (US 20170164135) describes an IOT communication method for selecting network slices and establishing efficient communication paths.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459